DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 6/16/2022. Claims 1-22, 27-29 and 42-60 were pending for examination.
 
Claim Objections
Claims 1, 14, and 58 are objected to because of the following informalities:  

Claim 1 in i) recites the phrase “the radiotag-owner identifier” with no previous mention thereof. Examiner interprets the phrase to mean “the radiotag-owner identification code” as previously used in section a) of claim 1. Examiner suggests that the language remain consistent.  Appropriate correction is required.

Claim 14 which depends from claim 13, recites the phrase “wherein the display” in line 2,
but “a display” was never introduced in claim 13. Claim 13 uses “to display” in the context of a verb grammatically and not a noun. Appropriate correction is required.

Claim 44, recites phrases and a Bluetooth signal (signal”) in line 4, “a computer-readable instruction set ("application")” in line 7 and a radio proximity (“range”) 5 lines from the bottom. The words in quotes appear to only convey a context in the phrases for interpretation and are not intended claim features and should be removed or the claim be simply rewritten. The claim also uses “BT” in i), which should be written out to represent the intended claimed invention Appropriate correction is required.

Claim 58 is objected to because of the following informalities: Claim 58 recites the phrase “the community identifier”, but “a community identifier” is not explicitly introduced until claim 9. Claim 1 introduces “a community identification code” which possibly could be the phrase that claim 58 refers to, but if this is so, then claim 9 becomes a redundant claim.  Examiner suggests that the claim language is amended to be consistent in all the claims.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 27, 42, 44, 51 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 27, 42, 44, 51 and 54 contain the trademark/trade name “Bluetooth”, respectively.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe both radiotags and radio signals, respectively, and accordingly, the identifications/descriptions are indefinite. 

Claims 1 also contains “(y) a second part defining one or more executable functions of a remote machine (paired executable function or functions)”.  It is not clear what the “(paired executable function or functions)” is intended to convey per this verbage being included in the body of the claim.  Claim 1 also recites the phrase “a radio message” in lines 6 and also line 19, respectively, so it is not clear if the phrase refers to the same radio message or different radio messages. Therefore, the claim is indefinite.  

Claims 2-22, 27-29 and 57-60 depend directly or indirectly from claim 1, claim 43 depends from claim 42 and claims 45-56 depend directly or indirectly from claim 44 and all are also rejected for the same reasons above.
 
Conclusion                               
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Medina III et al. (U.S. Patent 8,058,988), teaches a system for object tracking may comprise at least one subsystem that detects at a first object an electronic signal from a second object, and at least one subsystem that emits an electronic alert beacon from the first object when said first object is determined to be out of range of the second object.
 
Zhou et al. (U.S. Patent 6847892), teaches systems, methods and applications utilizing the convergence of any combination of the following three technologies: wireless positioning or localization technology, wireless communications technology and sensor technology.

Buchheim et al. (U.S. Patent Application Pub. 2014/0135042), teaches a device, system and method for providing (a) a wireless communications component, configured to send and receive wireless signals such that the device is locatable via a wireless means; the wireless communications component including: (i) a Received Signal Strength Indicator (RSSI) module for measuring signal strength of a wireless signal received at the wireless communications component. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/            Examiner, Art Unit 2684                                                                                                                                                                                            


						/QUAN ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684